Hooker, J.
This case is ruled by Sterner v. Haas, 108 Mich. 488. It is contended that it should not-be held to fall within the spirit, although within the letter, because in the present case more than 60 days had elapsed after the full completion of the work by the contractor at the time the hill was filed, and hence there was no chance for a lien to be perfected and enforced against said premises by subcontractors, laborers, or material men. If this contention is sound, the landowner must determine, at his peril, when said 60 days expires. If he *585be convinced by tbe contractor that the time has expired, and make payment, others asserting liens filed later may be able to convince a court to the contrary, and his payment be lost. It is no great hardship for a contractor, asserting a lien to furnish to the landowner the statutory statement that shall make him safe, before subjecting him to costs of litigation upon the contractor’s lien, though he might be able to show that the time within which the premises were subject to subcontractors’ liens had actually expired; and it is no more than just that the landowner should be protected from unnecessary annoyance and risk of loss. Such appears to be the requirement of the act, and the case is therefore reversed, and bill dismissed, with costs of both courts.
Grant, Montgomery, and Moore, JJ., concurred. Long, C. J., did not sit.